El Juez Asociado Señoe Travieso
emitió la opinión del tribunal.
El Administrador del Fondo del Seguro del Estado nos pide dejemos sin efecto la resolución dictada por la Comisión Industrial en marzo 12 de 1942, por la cual se resolvió que el obrero Juan Claudio Rivera “perdió la vida por un ac-cidente que le provino de un acto inherente a su trabajo y le ocurrió en el curso de éste y como consecuencia del mismo.”
El obrero Juan Claudio Rivera trabajaba para la Suce-sión Fonalledas en una finca de cañas en uno de los barrios del pueblo de Toa Baja. El día 18 de agosto de 1941, como de 6:30 a 7:00 de la mañana, Rivera y otros compañeros de trabajo se encontraban a la margen derecha de la carretera pública Núna. 52, entre Toa Baja y Bayamón, cerca de una vereda que conduce a la finca del patrono, esperando que llegase la hora de comenzar el trabajo. En ese momento, dos automóviles que transitaban a gran velocidad por la carretera, chocaron entre sí, yéndose uno de ellos hacia la cuneta y arrollando a Rivera, quien perdió la vida como con-secuencia de tal accidente.
La Comisión Industrial revocó la resolución del Admi-nistrador del Fondo del Seguro, quien no obstante haber hecho constar que en el momento del accidente el obrero se encontraba “presto para comenzar la jornada de trabajo” y “cerca de una vereda que conduce a la finca”, resolvió que el accidente no era compensable por haber ocurrido fuera de las horas de labor y no durante el curso del trabajo.
Del récord ante nos aparece que al celebrarse la vista del caso ante la' Comisión Industrial, las partes acordaron so-meterlo por el expediente de la investigación practicada por el Administrador del Fondo. No se practicó, pues, prueba alguna ante la Comisión, y ésta, tomando en consideración solamente el mencionado expediente, dictó la resolución contra la cual se ha establecido el x>resente recurso.
*45En la investigación practicada por el Administrador declararon solamente dos testigos, quienes en síntesis dije-ron:
Jnan Ramos Ortiz, capataz de siembra del patrono: Qne presenció el accidente y lo vió todo; qne el accidente ocurrió en el sitio llamado “Vuelta Media Luna”, de la carretera Núm. 52 de Toa Baja, al empalme de la carretera Núm. 2, que va a Bayamón; que ese día él estaba allí con los demás peones esperando que fueran las siete para entrar al tra-bajo; que estaban “parados a la parte de afuera de la brea y en un camino de la finca de la Sucesión Fonalledas que se une a la carretera embreada Núm. 52”; que iban dos carros, uno detrás del otro, pidiéndole derecha y tocando mucha bo-cina, y entonces el que iba delante se tuvo que alinear bas-tante a la derecha, “porque allí es una curva muy cerrada y estrecha”, y al darle derecha se salió de la brea y se llevó con el carro a Juan Claudio Rivera, matándolo.
Francisco Oquendo, declaró que presenció el accidente y que éste ocurrió en la carretera Núm. 52 de Toa Baja a Ba-yamón, en una curva de la'carretera que conduce a Bayamón, en la entrada de la finca de la Sucesión Fonalledas; que el carro mató a Juan Claudio Rivera, “que estaba parado a 1a. derecha de Toa Baja para Bayamón junto con otros peones que tenían azadas en la mano ’ ’; que el declarante iba en el carro que caminaba detrás del que mató a Rivera; que el chófer de su carro le pidió derecha al que iba delante y el chófer de éste le hizo señas para que pasara, y cuando se aparejaron, como iban a velocidad, el de delante al llegar a la curva se abrió y se pegó a la derecha y ahí fué que se llevó a Rivera y se fué a la cuneta.
La conclusión a que llegó la Comisión Industrial de que el accidente ocurrió en los terrenos del patrono está soste-nida por la declaración del capataz Juan Ramos Ortiz, quien, como hemos visto, declaró que en el momento en que fué arrollado por el automóvil Rivera estaba parado en la parte *46•de afuera de la brea y en un camino de la finca de la Sucesión Eonalledas que se une a la carretera embreada Núm. 52.

No habiéndose presentado cuestión de derecho alguna y ■estando la resolución recurrida basada en evidencia suficiente, procede su confirmación.